Status of Claims
Claims 1-6 are currently pending and have been examined below. This Non-Final communication is the first action on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202110164225.0, filed on 02/05/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

the reinforcing members has closed section parts each formed by an outer reinforcing member…and an inner reinforcing member (Claim 1) – referring to figure 2, the closed section parts (elements 231 and 232) appears to be pointing only to the outer reinforcing member 21, while, referring to figure 4, the closed section parts are pointing only to the inner reinforcing member 22. Neither of the figures (2 and 4) are showing that the closed section parts are formed by an outer reinforcing member and an inner reinforcing member. Is applicant claiming that the closed section parts are all the parts/sections surrounded by the inner reinforcing member and the outer reinforcing member? 
the pair of hinges are respectively attached to ends…of the inner reinforcing members. (Claim 6) – Referring to figure 2, the hinges 102 appears to be attached to elements such as 10d and not the inner reinforcing members.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters have been used to designate different parts in the drawings. As a non-limiting example, the element “24” has been used to designate different and distinct parts in figure 2. 
Elements “231” and “232” appears to be pointing to different parts in figure 2 and figure 4. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Specification
The disclosure is objected to because of the following informalities:
In Par. 22, “As illustrated in FIGS. 1 to 3…The rear gate 1 includes reinforcing members 2, 2”, yet there is no element “2” shown in figure 2. Element “2” is shown in figure 4.

Appropriate corrections are required. Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All claims depending from a rejected claim are rejected for including the clarity issues of the claim from which it depends.

Claim 1 
	Recitations such as “wherein the reinforcing member has closed section parts each formed by an outer reinforcing member disposed to face the vehicle body outer side” in lines 10-11 of claim 1 render the claims indefinite because it is unclear whether applicant is referring to the closed section or the outer reinforcing member to be disposed to face the vehicle body outer side. 
	Recitations such as “wherein the reinforcing member has closed section parts each formed by an outer reinforcing member…and an inner reinforcing member” is unclear because, referring to figure 4, the closed section parts (231 and 232) appears to be pointing to the inner reinforcing member (22), but, referring to figure 2, the closed section parts appears to be pointing to the outer reinforcing member (21). Is applicant claiming that the closed section parts are all the parts/sections that are surrounded by the inner reinforcing member and the outer reinforcing member? Please clarify.
Recitations such as “both sides” in line 14 of claim 1 render the claims indefinite because applicant has introduced more than two sides. Which “both sides” is applicant referring to? 

Claim 2
	Recitations such as “the open section parts are disposed between inner ends…of the pair of inclined closed section parts” in lines 2-4 of claim 2 renders the claim indefinite because applicant has already established that the open section parts are respectively provided between the pair of hinges and the pair of front-rear closed section parts in claim 1. Is applicant claiming same/different open section parts from claim 1? Please provide clarification. No new matter should be entered. 
	Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake et al. (US Patent Application Publication No. 2017/0174059 A1).

Claim 1 – (Some limitations in this claim have 112b issues [see the 112b issues above], therefore, this claim is examined as best understood by the Examiner)
	(Miyake discloses)  An opening and closing member (16; figure 1) attachable, in an openable and closable manner, to a rear opening (14) of a vehicle body (12) via a pair of hinges (18), the opening and closing member comprising: 
an outer panel (22; figure 2) disposed to face a vehicle body outer side; and
a reinforcing member (34 and 38; figure 4) disposed on a side, facing a vehicle body inner side, of the outer panel (22),
the outer panel (22; [22a and 22b]) and the reinforcing member (34 and 38) forming a window frame extending along four sides (figure 2),
wherein the reinforcing member (34 and 38; figure 9) has closed section parts (76; 76 is formed on both the left and the right sides of the window frame, therefore by broadest reasonable interpretation, meets the “parts” limitation) each formed by an outer reinforcing member (Modified Figure A below) disposed to face the vehicle body outer side and an inner reinforcing member (Modified Figure A below) disposed to face the vehicle body inner side,
wherein the closed section parts have, on both sides in a vehicle body width direction, a pair of front-rear closed section parts that extend in a vehicle body front-rear direction (Modified Figure AB below), and a pair of inclined closed section parts that respectively extend from ends, located adjacent to [“adjacent to” broadly meaning ‘near to’] a vehicle body front side, of the pair of front-rear closed section parts, and that respectively incline inwardly in the vehicle body width direction (Modified Figure AB below), and
wherein the open section parts (“open section parts” is an example of a broad term, therefore, under broadest reasonable interpretation, the open section parts labeled in Modified Figure B below meets the claim limitation) are respectively provided between the pair of hinges (18; Modified Figure B below) and the pair of front-rear closed section parts (Modified Figure B below).

    PNG
    media_image1.png
    476
    633
    media_image1.png
    Greyscale

Modified Figure A


    PNG
    media_image2.png
    1071
    1149
    media_image2.png
    Greyscale

Modified Figure AB


    PNG
    media_image3.png
    797
    592
    media_image3.png
    Greyscale

Modified Figure B

Claim 2 – (Some limitations in this claim have 112b issues [see the 112b issues above], therefore, this claim is examined as best understood by the Examiner)
	(Miyake discloses) The opening and closing member according to claim 1, 
	wherein the open section parts are disposed between inner ends, in the vehicle body width direction, of the pair of inclined closed section parts (Modified Figure C below).


    PNG
    media_image4.png
    670
    591
    media_image4.png
    Greyscale

Modified Figure C

Claim 3
	(Miyake discloses) The opening and closing member according to claim 1, 
	wherein the pair of inclined closed section parts respectively extend from the ends, located adjacent to the vehicle body front side, of the pair of front-rear closed section parts (Modified Figure AB
 above) to positions before a portion forming part of the window frame and extending straight in the vehicle body width direction (Modified Figure D below).


    PNG
    media_image5.png
    1047
    736
    media_image5.png
    Greyscale

Modified Figure D

Claim 4 
	(Miyake discloses) The opening and closing member according to claim 1, further comprising:
	a mid-panel (24; figure 1) provided on a side, lying adjacent to a vehicle body rear side and facing the vehicle body inner side, of the outer panel (22),
	wherein the mid-panel has portions (“portions” are examples of a broad term, therefore, under broadest reasonable interpretation, the portions labeled in Modified Figure E meets the claim limitation) located at corners of the window frame that are adjacent to the vehicle body rear side (Modified Figure E below).


    PNG
    media_image6.png
    640
    803
    media_image6.png
    Greyscale

Modified Figure E

Claim 6
	(Miyake discloses) The opening and closing member according to claim 1, 
	wherein the pair of hinges (18; figure 7) are respectively attached to ends, located adjacent to the vehicle body front side, of the inner reinforcing members (the inner reinforcing member showed in the Modified Figure A above is a cross-section and will inherently extends in the front-rear direction, therefore, as labeled in the Modified Figure EF below, the hinges are respectively attached to ends of the inner reinforcing members).

    PNG
    media_image7.png
    469
    833
    media_image7.png
    Greyscale

Modified Figure EF

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US Patent Application Publication No. 2017/0174059 A1) in view of Thurgate et al. (US Patent Application Publication No. 2020/0215884 A1).

Claim 5
	(Miyake, as set forth in the anticipation rejection above, discloses) The opening and closing member according to claim 1.
	Miyake does teach a front-rear closed section parts.
	Miyake does not teach: (i) a cushioning members respectively provided at positions on outer sides, in the vehicle body width direction, of the pair of front-rear closed section parts, the positions corresponding to corners of the window frame that are located adjacent to a vehicle body rear side, and (ii) the cushioning members coming into contact with parts on the vehicle body when the rear opening is closed.

	However, Thurgate discloses: (It should be noted that the disclosures of Thurgate (i.e., figure 1) only show one side of the vehicle, but it is understood by the Examiner and a person knowledgeable in the art that it is conventional for vehicle structures to be laterally symmetrical and the descriptions of the other side of the vehicle are substantially the same. Therefore, elements, such as the cushioning member, are inevitably disposed on both sides of the vehicle body to perform the predictable and expected results of absorbing the impact when closing the vehicle door. See Thurgate par. 17, lines 5-9). 

	(i) cushioning member (Modified Figure F below) respectively provided at position on outer side, in the vehicle body width direction, of the front-rear closed section part (“closed section part” are examples of a broad terms, therefore under broadest reasonable interpretation, the closed section part labeled in Modified Figure F below meets the claim limitation), the position corresponding to corner of the window frame that is located adjacent to a vehicle body rear side. 
(ii) the cushioning member coming into contact with part (54; Thurgate figure 1) on the vehicle body when the rear opening is closed (Par. 19, lines 19-23).

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have the cushioning members of Thurgate respectively provided at positions on outer sides of the pair of front-rear closed section parts of Miyake to provide damping and to reduce shock as the vehicle door closes against the vehicle body.


    PNG
    media_image8.png
    620
    1097
    media_image8.png
    Greyscale

Modified Figure F


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B PONCIANO whose telephone number is (571)272-9910. The examiner can normally be reached M-F 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK B. PONCIANO/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634